
QuickLinks -- Click here to rapidly navigate through this document

CONFIDENTIAL TREATMENT REQUESTED
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. 200.80(b)(4),
200.83 and 240.24b-2


Exhibit 10.48


[HealtheTech Letterhead]

December 31, 2002

Mead Johnson & Company
2400 West Lloyd Expressway
Evansville, Indiana 47721-0001

Attention: Randall K. Alsman
President, U.S. and Global Business Support

Re:Amendment to Strategic Partnership Agreement between Mead Johnson & Company
("MJC") and HealtheTech, Inc. ("HET") dated as of August 8, 2002, as amended by
that certain letter agreement dated September 24, 2002 (the "Agreement").

Dear Mr. Alsman:

All capitalized terms used and not defined in this letter shall have the
meanings assigned to them in the Agreement. MJC and HET have agreed as follows

1.Section 3.2 of the Agreement is hereby deleted and replaced in its entirety
with the following:

"Forecasts.    Beginning on December 1, 2002, and not later than first day of
each calendar month thereafter, MJC will furnish to HET a month-to-month
forecast of Product and Software Product sales by units for each Product and
Software Product for the twelve month period beginning with the first day of
such calendar month. Each such forecast will be accompanied by a binding
purchase order for Product and Software Product MJC wishes to order for the
third month covered by such forecast (e.g., the 12 month forecast required to be
delivered no later than June 1st would be accompanied by a purchase order for
the month of August); provided that the initial forecast to be delivered on
December 1, 2002 shall be accompanied by a binding purchase order for all
Product and Software Product MJC wishes to order for the first three months
(i.e., December 2002 through February 2003) covered by such forecast. Except
with respect to such binding purchase orders and the Take-or-Pay Purchase
Commitments, forecasts are not otherwise binding on MJC. However, MJC
acknowledges that compliance with this provision is a material obligation
hereof. Shipments and invoices will be based solely on the monthly binding
purchase orders and not on the forecasts."

2.Section 4.1 of the Agreement is hereby deleted and replaced in its entirety
with the following:

"Orders.    MJC's purchase orders for Products are subject to the provisions of
this Agreement. MJC shall submit a written purchase order to HET for each order
in accordance with Section 3.2 hereof, provided that, notwithstanding
Section 3.2 hereof, MJC may submit additional purchase orders for Products at
any time and, so long as such purchase orders specify a deliver date during a
particular quarter and are confirmed and accepted by HET, they shall count
toward the purchase commitments listed on Exhibit B. HET shall transmit a
written or verbal (telephone call) order confirmation within five (5) business
days from receipt of the purchase order confirming the Product quantities to be
shipped and the estimated shipping date. Once a purchase order is accepted, HET
will fill and ship orders in accordance with its customary procedures subject to
Product availability. HET shall make reasonable efforts to fill all orders
received from MJC, but shall not be obligated to provide firm delivery

--------------------------------------------------------------------------------

dates for purchase orders submitted other than in accordance with Section 3.2
hereof and within the quantities provided in Exhibit B and, subject to
Section 3.4(i) above, HET may allocate its output according to its sole judgment
if demand exceeds its manufacturing capacity. HET may choose the mode of
shipment and carrier unless otherwise specified in the order."

3.Section 4.4 of the Agreement is hereby deleted and replaced in its entirety
with the following:

"Training and Support.    HET shall provide training and support as described in
Exhibit G.

4.Section 4.5 of the Agreement is hereby amended to add to the end thereof the
following:

"Invoices for Products shipped to MJC shall be issued and sent on or after the
date the last Product in the invoice is shipped to MJC. Shipments and invoices
of Products required to make up the difference between actual purchases for a
calendar quarter and the Take-or-Pay Commitment for that quarter will be shipped
and sent as of the last business day of that quarter."

5.Section (a) under Exhibit E is hereby amended to replace "$[***]/each" with
"$[***]/each" and to replace "$[***]/each" with "$[***]/each".

*** Confidential Treatment Requested

6.Exhibit F is hereby amended to add a new Section (ix) thereunder to include
the following:

"MJC shall cooperate fully with HET and comply with all regulatory tracking and
monitoring requirements of a distributor for all medical devices sold or
otherwise transferred to MJC for sale or distribution as required by FDA 21 CFR
§ 821 and the Medical Device Reporting Regulation, including without limitation
all complaint recording, tracking and disposition including returned material
authorizations as required of a distributor. MJC shall cooperate fully with HET
in HET's efforts to investigate, collect and report data to regulatory agencies
as required by those agencies.

7.Section (iv) under Exhibit G is hereby amended by deleting the following
partial sentence in the seventh line: "Customer support shall include".

8.Section (v) under Exhibit G is hereby deleted and replaced in its entirety
with the following:

"Domestic Aftermarket Support:    HET shall maintain all necessary Food and Drug
Administration (FDA) 510(k) market clearance necessary to market the MedGem™ by
HET. HET shall comply with all regulatory requirements of a manufacturer of
medical devices, including without limitation those relating to tracking and
monitoring, data collection and reporting, recalls, safety notices, and Current
Good Manufacturing Practices."

Please indicate your agreement to the terms of this letter by executing where
indicated below and returning a copy to us.

    Very truly yours,
 
 
/s/  ED RILEY      

--------------------------------------------------------------------------------


 
 
Ed Riley
National Sales Director
ACCEPTED AND AGREED:
MEAD JOHNSON & COMPANY
/s/  RANDALL K. ALSMAN      

--------------------------------------------------------------------------------


 
 
Randall K. Alsman
President, U.S. and Global Business Support

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.48

